[pic]

                            COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                               FORT WORTH

                          NOS. 02-13-00470-CR
                             02-13-00471-CR


|Jose Luis Acosta                |    |APPELLANT                      |
|V.                                                                   |
|The State of Texas              |    |STATE                          |


                              ------------

          FROM THE the 213th District Court OF Tarrant COUNTY

                              ------------
                            ABATEMENT ORDER

                              -----------
                                 DATED
      The reporter’s record was originally due on  November  19,  2013.
On January 13, 2014, the court granted court reporter  Sheila  Walker’s
request for an extension to file  the  reporter’s  record,  making  the
record due February 5, 2014.  The court stated in this  order  that  no
further extensions would be granted.
      On February 13,  2014,  and  again  on  April  15,  2014,  Walker
uploaded a reporter’s record via the Texas Appeals  Management  and  E-
filing System (TAMES) web portal that did  not  include  all  exhibits.
On both occasions, Walker attempted to submit  the  remaining  exhibits
to the court in their original  form  instead  of  filing  them  in  an
electronic format via the TAMES web portal as mandated  by  appendix  C
to the Texas Rules  of  Appellate  Procedure  and  the  Uniform  Format
Manual for Texas Reporters’ Records.
      On May 14, 2014, as authorized by appendix C of the  Texas  Rules
of  Appellate  Procedure,  the  court  posted  guidelines  for   filing
reporter’s records to the court’s website.  On May 15, 2014, the  court
ordered Walker  to  file  the  reporter’s  record  in  compliance  with
appendix C to the Texas  Rules  of  Appellate  Procedure,  the  Uniform
Format Manual for Texas Reporters’ Records, and the  guidelines  posted
on the court’s website on or before May 27, 2014, or to be prepared  to
show cause why she should not be held in contempt.
      The guidelines for  reporter’s  records  posted  to  the  court’s
website set forth the following  procedure  for  a  court  reporter  to
follow when attempting  to  submit  exhibits  that  are  unable  to  be
duplicated electronically:
      If a court reporter cannot upload a legible electronic copy of an
      exhibit via the TAMES web portal, the court reporter must include
      the exhibit number on a separator page along with  the  following
      statement: “EXHIBIT UNABLE TO BE DUPLICATED ELECTRONICALLY.”   In
      addition, at the same time that  the  court  reporter  files  the
      reporter’s record, the court reporter must also file a motion for
      leave to submit the exhibits that were unable  to  be  duplicated
      electronically in the form of physical media.  This  motion  must
      attach the court reporter’s sworn affidavit that 1)  states  that
      the court reporter was unable to file the exhibit  electronically
      and 2) details the efforts made  by  the  court  reporter  in  an
      attempt to file the exhibit electronically.  Such efforts  should
      include contacting the court reporters’ liaison and/or the  party
      that offered the exhibit in the trial  court  for  assistance  in
      duplicating  the  file  in  an  electronic  format  suitable  for
      uploading to the TAMES web portal.


Information  on   Electronic   Filing,   Second   Court   of   Appeals,
http://www.2ndcoa.courts.state.tx.us/efiling/efile_news.asp       (last
updated May 14, 2014) (emphasis added).
      On May 24 and  25,  2014,  Walker  again  uploaded  a  reporter’s
record via the TAMES web portal that  did  not  include  all  exhibits.
Specifically, the reporter’s record did not duplicate  the  content  of
State’s Exhibits 49, 82, and 83.  Despite the  guidelines’  requirement
that Walker file a motion for leave to submit  these  exhibits  in  the
form of physical media,  the  reporter’s  record  instead  states  that
Walker has filed each of  these  exhibits  with  the  district  clerk’s
office.  Also contrary to the guidelines’ requirements, Walker did  not
submit her sworn affidavit that 1) states that she was unable  to  file
each of these exhibits electronically and 2) details the  efforts  that
she made in an attempt to file each of these  exhibits  electronically,
including contacting the court  reporters’  liaison  and/or  the  party
that offered the exhibits in the trial  court  for  assistance.   Thus,
Walker has failed to file the complete, compliant reporter’s record  in
a timely manner as ordered by this court.
      Accordingly, we abate these appeals and remand the cases  to  the
trial court.  The trial court shall  immediately,  but  no  later  than
5:00 p.m. on Wednesday, June  4,  2014,  conduct  a  hearing  with  the
attorneys of record and court reporter Sheila Walker  present.   Walker
shall bring with her to the hearing State’s Exhibits 49,  82,  and  83.
The trial court  shall  use  whatever  means  are  required  to  ensure
Walker’s personal appearance at the show  cause  hearing  with  State’s
Exhibits 49, 82, and 83, including, if necessary,  the  issuance  of  a
capias.
      Walker  is  hereby  notified  that  because  she  faces  possible
confinement and a fine should this court hold her in contempt, she  has
a right to have counsel appear with her in the show cause hearing.   At
this hearing, the trial court shall  further  admonish  Walker  of  her
rights.
      Walker shall show cause at this hearing why  she  should  not  be
held in contempt of this court for failing to comply with our  May  15,
2014 order.  See Tex. Gov’t Code Ann. § 21.002 (West 2004).  The  trial
court shall ask Walker to detail on  the  record  at  the  hearing  her
reasons and motivations for failing to file the  motion  and  affidavit
in compliance with the guidelines  for  filing  reporter’s  records  as
ordered by this court.   The  trial  court  shall  also  determine  the
following on the record at the hearing:
    • Whether Walker contends that State’s  Exhibits  49,  82,  and  83
      cannot be electronically duplicated;


    • Whether Walker made any efforts to file State’s Exhibits 49,  82,
      and 83 electronically and, if so, what efforts were made;


    •  Whether  Walker  contacted  the  court  reporters’  liaison  for
      assistance in duplicating State’s Exhibits 49, 82, and 83  in  an
      electronic format suitable for uploading to the TAMES web portal;




    •  Whether  Walker  contacted  the  attorneys  for  the  State  for
      assistance in duplicating State’s Exhibits 49, 82, and 83  in  an
      electronic format suitable for uploading to the TAMES web portal;
      and

    • When Walker can duplicate State’s Exhibits 49, 82, and 83  in  an
      electronic format suitable for uploading to the TAMES web  portal
      or otherwise follow the guidelines and rules referenced above for
      each exhibit that is unable to be duplicated, or whether the duty
      of filing State’s Exhibits 49, 82, and 83 should be reassigned to
      another court reporter.  If the trial  court  determines  that  a
      reassignment is necessary, the trial  court  shall  reassign  the
      duty, set a deadline for filing the exhibits in  compliance  with
      the above-referenced rules and guidelines no later than  fourteen
      days after the date of the hearing on  this  matter,  notify  the
      replacement court reporter in writing, or on the  record  at  the
      hearing,  of  the  reassignment  and  deadline,  and  immediately
      transfer State’s Exhibits 49, 82, and 83 from Walker to the newly
      assigned reporter.


      The trial court shall make all findings  necessary  to  aid  this
court in determining whether to hold Walker in contempt and shall  file
a record of the hearing in this court on or  before  Friday,  June  27,
2014.  This record of the hearing shall include a supplemental  clerk’s
record and supplemental reporter’s  record.   On  our  receipt  of  the
supplemental record from the hearing, the appeal of  this  cause  shall
be automatically reinstated without further order.   After  the  appeal
is reinstated, we shall determine whether  to  hold  Sheila  Walker  in
contempt.
      The clerk of this court shall transmit a copy of  this  order  to
court  reporter  Sheila  Walker  via  certified  mail  return   receipt
requested and electronic mail,  the  attorneys  of  record,  the  trial
court clerk, and the trial court judge.
      DATED May 28, 2014.
                                              /s/ Lee Ann Dauphinot


                                             LEE ANN DAUPHINOT
                                             JUSTICE